Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended September Year-to-Date September % Change % Change Consolidated – Operating Revenues -7.0% -8.1% Earnings Before Income Taxes 5.8% 0.0% Net Income Available to Common 6.6% 1.3% Alabama Power – Operating Revenues -2.0% -4.5% Earnings Before Income Taxes 4.4% -2.7% Net Income Available to Common 6.1% -2.5% Georgia Power – Operating Revenues -10.4% -11.1% Earnings Before Income Taxes 1.9% -4.5% Net Income Available to Common 1.0% -4.6% Gulf Power – Operating Revenues -9.9% -7.0% Earnings Before Income Taxes 80 68 16.6% 20.1% Net Income Available to Common 48 41 15.9% 86 19.9% Mississippi Power – Operating Revenues -6.2% -8.6% Earnings Before Income Taxes 77 57 34.6% 34.9% Net Income Available to Common 55 38 43.7% 78 47.5% Southern Power – Operating Revenues -2.1% -5.8% Earnings Before Income Taxes 89 14.5% 1.9% Net Income Available to Common 68 56 21.9% 4.2% Notes - Certain prior year data has been reclassified to conform with current year presentation. - All figures in this earnings release are preliminary and remain subject to the completion of normal quarter-end accounting procedures and adjustments, which could result in changes to these preliminary results.In addition, certain classifications and rounding may be different from final results published in the Form 10-Q.
